Citation Nr: 0628913	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  03-26 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected residuals of fracture of the left lateral rib cage.  

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from December 1973 to December 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to a compensable evaluation for 
service-connected residuals of fracture of the left lateral 
rib cage.  This matter also comes before the Board from an 
August 2004 rating decision which denied entitlement to a 
TDIU rating.  

In September 2005, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing.  A 
transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates the veteran's service-connected residuals of 
fracture of the left lateral rib cage has not resulted in the 
removal of one rib or the resection of two or more ribs.  The 
veteran's service-connected residuals of fracture of the left 
lateral rib cage are manifested by subjective complaints of 
intermittent pain, with multiple keloids in the fracture site 
and a laceration to the left side of his chest.  

2.  There is no objective evidence of focal tenderness in the 
rib cage, nor is there any additional functional limitation 
caused by pain, fatigue, weakness, or lack of endurance.  
There is no objective evidence showing the keloids and 
laceration on the left side of the veteran's chest are not 
well-healed and cause any additional disability, including 
pain, tenderness, or limitation of motion.  There is no 
objective evidence showing the veteran has a muscle 
impairment or injury to his lungs associated with his 
service-connected residuals of fracture of left lateral rib 
cage disability.

3.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected 
disabilities alone are not of such nature and severity as to 
prevent him from securing or following any substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
service-connected residuals of fracture of the left rib cage 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Code 5297 (2005).

2.  The criteria for a total compensation rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
444 F.3d 1328 (2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.  
In January 2002, the RO sent the veteran a letter informing 
him of the evidence needed to substantiate a claim for 
service connection.  Although the RO did not send the veteran 
a letter which informed him of the type of evidence needed to 
establish a claim for an increased rating, the Board finds 
that the veteran has not been prejudiced by this omission for 
the following reasons.  The discussion in the June 2002 
rating decision specifically explained what the evidence must 
show to warrant an increased rating for the veteran's 
service-connected residual left rib cage disability.  The 
January 2002 VCAA letter informed the veteran that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency, including VA, the service department, 
Social Security, and other pertinent agencies.  The veteran 
was also advised that it was his responsibility to support 
his claim with appropriate evidence, including treatment 
records or statements from doctors pertinent to his 
disability, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
advised that he should send information describing the 
additional evidence or the evidence itself.  This effectively 
informed him that he should provide any evidence in his 
possession that pertains to his claim.  

As to the claim for a total rating based on individual 
unemployability, the Board notes the RO sent the veteran a 
letter dated May 2004 which informed him of the types of 
evidence needed to substantiate his claim and its duty to 
assist him in substantiating his claim under the VCAA.  The 
May 2004 letter specifically asked the veteran to provide 
"any evidence in [his] possession that pertain[s] to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that any defect with respect to the content 
of the January 2002 VCAA notice requirements was harmless 
error.  The content of the January 2002 and May 2004 letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Following the VCAA 
letters, the August 2003 Statement of the Case (SOC) and 
September 2004 Supplemental Statement of the Case (SSOC) were 
issued, which provided the veteran with an additional 60 days 
to submit additional evidence.  Thus, the Board finds that 
the actions taken by VA have essentially cured the error in 
the content of the January 2002 notice.  Further, it finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent available evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Accordingly, we find that VA has satisfied 
its duty to assist the veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertinent to his 
claim under the VCAA.  

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision of the Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  However, the Board finds it is not 
prejudicial to decide the case now, given the communications 
regarding the evidence necessary to establish his claim and 
the fact that a disability evaluation and effective date has 
already been assigned to his service-connected disability.  
With respect to the veteran's claim for a TDIU rating, the 
Board notes that Dingess/Hartman, supra, only applies to the 
five elements of a service connection claim and, thus, does 
not apply to a claim for a TDIU rating.  Therefore, further 
VCAA notice is not required in this case.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

A.  Increased rating

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Service connection for residuals of fracture of the left 
lateral rib cage was established in August 1997, and the RO 
assigned a noncompensable (zero percent) disability 
evaluation under 38 C.F.R. § 4.72, Diagnostic Code (DC) 5299-
5297 (1997).  At that time, the RO considered service medical 
records which reflect the veteran fractured his left ribs in 
a motorcycle accident in 1974.  Also considered was a July 
1997 VA examination which revealed no current left rib cage 
disability.  The RO determined that the veteran's service-
connected disability warranted a noncompensable evaluation 
because his fracture healed with no current findings of 
limitation of motion or functional impairment.

The veteran's specific disability is not listed on the Rating 
Schedule, and the RO assigned DC 5299-5297 pursuant to 
38 C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded as the first two 
numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20.  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.71a, DC 
5297, for removal of ribs.  Under DC 5297, removal of one 
rib, or resection of two or more ribs without regeneration, 
warrants a 10 percent evaluation.  A 20 percent evaluation is 
warranted where two ribs are removed.  

After carefully reviewing the evidence, the Board finds the 
preponderance of the evidence is against the grant of an 
increased evaluation for the veteran's service-connected 
residual left rib cage disability.  Specifically, none of the 
medical evidence demonstrates, nor does the veteran argue, 
that his service-connected residual left rib cage disability 
has resulted in the removal of one rib or the resection of 
two or more ribs to warrant a compensable evaluation under DC 
5297.  Instead, the veteran contends that the residual 
symptoms of his service-connected left rib cage disability 
warrant an increased evaluation.  

Review of the pertinent evidence of record reveals the 
veteran's service-connected residual left rib cage disability 
is manifested by subjective complaints of intermittent pain 
in the chest area, with no swelling.  See March 2002 VA 
examination.  At the September 2005 Travel Board hearing, the 
veteran testified that Dr. S at the VA Palestinian Outpatient 
Clinic told him that an x-ray of his chest revealed one of 
his ribs had not healed and was rubbing against his lung.  
The veteran also testified that he experiences pain when he 
inhales and that he has numerous painful scars associated 
with his service-connected left rib cage disability.  

The Board has carefully reviewed the evidence of record, 
including VA outpatient treatment records dated from June 
1997 to December 2004, and finds the evidence does not 
describe or show the veteran has residual symptoms associated 
with his service-connected residual left rib cage disability 
to warrant an increased evaluation.  In this context, the 
Board notes that, at the October 1999 VA examination, there 
was normal motion and excursion in the veteran's chest, his 
lungs were clear, and he did not have any pain on taking deep 
breaths.  The VA examiner noted the veteran claimed to have 
tenderness to touch on his left rib cage and that he had 
multiple keloids secondary to the fracture as well as a 
laceration on the left side of his chest.  Similarly, the 
examiner who conducted the March 2002 VA examination noted 
the veteran's multiple keloids and laceration on the left 
side of the veteran's chest, but found no objective evidence 
of focal tenderness in the rib cage.  The March 2002 VA 
examiner also noted the veteran had no additional limitation 
due to pain, fatigue, weakness, or lack of endurance.  

The evidence does not show the veteran suffers from a lung 
disability associated with his service-connected residual 
left rib cage disability.  The Board has carefully reviewed 
VA outpatient treatment records dated June 1997 to December 
2004 and finds there is no evidence suggesting the veteran's 
ribs have not healed and have punctured or are rubbing 
against his lungs.  VA outpatient treatment records, 
including those signed by Dr. S, the veteran's physician at 
the VA Outpatient Clinic, show the veteran's lungs are clear 
to auscultation and are negative for any complaints, 
treatment, or findings related to a punctured lung or any 
other lung disability associated with the veteran's service-
connected residual left rib cage disability.  In fact, a 
November 2004 chest-x-ray revealed both lung fields and the 
costophrenic angles (pertaining to the ribs and coracoid 
process) were clear.  Therefore, while the veteran is 
competent to testify as to observable symptoms such as pain, 
he is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical etiology or 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As a result, his own assertions of an associated 
lung disability do not constitute competent medical evidence 
in support of his claim, even though they purport to relate 
what a physician told him about his disability.

In summary, the Board notes that, although the veteran has 
intermittent pain in his left rib cage, the evidence does not 
show the veteran has a disability, such as pain or additional 
functional impairment, comparable to the removal of one rib 
or resection of two or more ribs to warrant a compensable 
evaluation under DC 5297.  Therefore, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran's service-connected residual left rib cage 
disability warrants a compensable disability evaluation.  

In an effort to afford the veteran the highest possible 
disability rating, the Board has evaluated his service-
connected disability under all other appropriate diagnostic 
codes.  The evidence does not show the veteran suffers from a 
muscle impairment or injury to his lungs associated with his 
service-connected residual left rib cage disability.  
Therefore, DC 5321, for disability involving the muscles of 
the chest wall, and DCs 6502 to 6847, which provide the 
rating criteria for disabilities involving the respiratory 
system, are not for application in this case.  In addition, 
there is no objective evidence showing the keloids and 
laceration on the left side of his chest are not well-healed 
and cause any additional disability, including pain, 
tenderness, or limitation of motion.  Therefore, DCs 7801 to 
7805, which provide the rating criteria for scars, are not 
for application.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2005) and 
the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
require us to consider the veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate disability evaluation for a disability using the 
limitation-of-motion diagnostic codes.  Within this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

The Board has considered the veteran's service-connected left 
rib cage disability under DeLuca, supra, and finds that, 
although the veteran has consistently complained of 
intermittent pain on the left side of his chest, the examiner 
who conducted the May 2002 VA examination found no objective 
evidence of focal tenderness in the rib cage and noted there 
was no additional functional limitation caused by pain, 
fatigue, weakness, or lack of endurance.  Therefore, the 
Board finds that a compensable evaluation based upon 
functional limitation due to pain or other factors is not 
warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Based on the foregoing, the Board finds the veteran is not 
entitled to a compensable evaluation for service-connected 
residuals of fracture of the left lateral rib cage, and the 
benefit-of-the-doubt is not for application.  See Gilbert, 1 
Vet. App. at 55.  

B.  TDIU

The veteran contends that he is unable to secure gainful 
employment due to his service-connected disabilities.  

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or, if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more and additional disabilities to bring the 
combined rating to 70 percent or more.  The veteran's 
employment history, his educational and vocational 
attainment, as well as his particular physical disabilities 
are to be considered in making a determination on 
unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

The veteran is service-connected for traumatic splenectomy 
with abdominal adhesions, rated as 20 percent disabling under 
DC 7706; residuals of frostbite, left foot, rated as 10 
percent under DC 7122; residuals of fracture of left lateral 
rib cage, rated as noncompensable (zero percent) under DC 
5299-5297; and intermittent subacute bowel obstruction 
associated with traumatic splenectomy, rated as 
noncompensable (zero percent) under DC 7706-7346.  Because 
the veteran does not have one service-connected disability 
rated as at least 60 percent, or two or more disabilities 
with a combined rating of at least 70 percent, with one 
disability rated at 40 percent, the initial criteria for 
schedular consideration for the grant of TDIU under 38 C.F.R. 
§ 4.16(a) are not met.  

In addition, there is no objective evidence of record showing 
the veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.  In this regard, the Board notes that, at the 
September 2005 Travel Board hearing, the veteran testified 
that he was unable to continue working because of problems 
with his knee, diabetes mellitus, and shortness of breath.  
The veteran is not service-connected for a knee disability or 
diabetes mellitus and there is no evidence showing his 
service-connected disabilities are manifested by shortness of 
breath.  Moreover, the veteran was given an opportunity to 
submit evidence in support of his claim, and yet there is no 
objective evidence of record, such as medical records or 
personnel records from his former employers, showing the 
veteran was unable to continue working or secure 
substantially gainful employment due to his service-connected 
disabilities alone.  Therefore, the Board finds the 
preponderance of the evidence is against the grant of TDIU 
under 38 C.F.R. § 4.16(a).  



ORDER

Entitlement to a compensable evaluation for service-connected 
residuals of fracture of the left lateral rib cage is denied.

Entitlement to a total rating based upon individual 
unemployability due to service-connected disability is 
denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


